Exhibit 10-k
TRUSTMARK CORPORATION
2005 STOCK AND INCENTIVE COMPENSATION PLAN
(as amended January 26, 2010)




ARTICLE I
Establishment, Purpose and Duration


1.1           Establishment of the Plan.  Trustmark Corporation (hereinafter
referred to as the “Company”), a Mississippi corporation, hereby establishes an
incentive compensation plan to be known as the “2005 Stock and Incentive
Compensation Plan” (hereinafter referred to as the “Plan”), as set forth in this
document.  Unless otherwise defined herein, all capitalized terms shall have the
meanings set forth in Section 2.1 herein.  The Plan permits the grant of
Incentive Stock Options, Non-Qualified Stock Options (including Reload Options),
Stock Appreciation Rights, Restricted Stock, Restricted Stock Units and/or
Performance Units to Key Associates and Directors.


The Plan was adopted by the Board of Directors of the Company on March 8, 2005,
to become effective (the “Effective Date”) as of May 10, 2005 if approved at the
May 10, 2005 annual meeting of the Company’s shareholders by vote of
shareholders of the Company in accordance with applicable laws and any
applicable rules of any national securities exchange or system on which the
Stock is then listed or reported.  Except for Performance Unit Awards payable
only in cash (with payment also contingent on shareholder approval of the 2005
Plan), Awards may not be granted under the Plan prior to shareholder approval of
the Plan.


1.2           Purpose of the Plan.  The purpose of the Plan is to promote the
success of the Company and its Subsidiaries by providing incentives to Key
Associates and Directors that will promote the identification of their personal
interest with the long term financial success of the Company and with growth in
shareholder value.  The Plan is designed to provide flexibility to the Company
in its ability to motivate, attract, and retain the services of Key Associates
and Directors upon whose judgment, interest, and special effort the successful
conduct of its operation is largely dependent.


In addition, the Plan permits the grant of a Reload Option in order to restore
an Option opportunity on the number of shares of Stock surrendered to exercise
an Option to encourage a Participant to maximize his ownership interest in the
Company without reducing the percentage interests of shareholders.


1.3           Duration of the Plan.  The Plan shall commence on the Effective
Date, as described in Section 1.1 herein, and shall remain in effect, subject to
the right of the Board of Directors to terminate the Plan at any time pursuant
to Article XII herein, until May 9, 2015, at which time it shall terminate
except with respect to Awards (including any outstanding Reload Option
obligation) made prior to, and outstanding on, that date which shall remain
valid in accordance with their terms.


ARTICLE II
Definitions


2.1           Definitions.  Except as otherwise defined in the Plan, the
following terms shall have the meanings set forth below:


(a)           “Agreement” means a written agreement implementing the grant of
each Award signed by an authorized officer of the Company and by the
Participant.


(b)           “Award” means, individually or collectively, a grant under the
Plan of Incentive Stock Options, Non-Qualified Stock Options (including Reload
Options), Stock Appreciation Rights, Restricted Stock, Restricted Stock Units
and/or Performance Units.


(c)           “Award Date” or “Grant Date” means the date on which an Award is
made by the Committee under the Plan.


(d)           “Board” or “Board of Directors” means the Board of Directors of
the Company.


(e)           “Change in Control” shall be deemed to have occurred if the
conditions set forth in any one of the following paragraphs shall have been
satisfied:
 
 
         (i)   the acquisition of ownership of, holding or power to vote more
than 20% of the Company’s voting stock; or

        (ii)   the acquisition of the ability to control the election of a
majority of the Company’s Board; or
 
 
61

--------------------------------------------------------------------------------

 


        (iii)   the acquisition of a controlling influence over the management
or policies of the Company by any person or by persons acting as a “group”
(within the meaning of Section 13(d) of the Exchange Act); or
 
        (iv)   during any period of two consecutive years, individuals (the
“Continuing Directors”) who at the beginning of such period constitute the Board
(the “Existing Board”) cease for any reason to constitute at least two-thirds
thereof, provided that any individual whose election or nomination for election
as a member of the Existing Board was approved by a vote of at least two-thirds
of the Continuing Directors then in office shall be considered a
continuing Director.

Notwithstanding the foregoing, in the case of (i), (ii) and (iii) hereof,
ownership or control of the Company’s voting stock by the Trustmark National
Bank (the “Bank”) or any employee benefit plan sponsored by the Company or the
Bank shall not constitute a Change in Control.  For purposes of this paragraph
only, the term “person” refers to an individual or a corporation, partnership,
trust, association, joint venture, pool, syndicate, sole proprietorship,
unincorporated organization of any other form of entity not specifically listed
herein.


(f)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time.


(g)           “Committee” means the committee of the Board appointed to
administer the Plan pursuant to Article III herein, all of the members of which
shall be “non-employee directors” as defined in Rule 16b-3, as amended, under
the Exchange Act, or any similar or successor rule, and “outside directors”
within the meaning of Section 162(m)(4)(C)(i) of the Code.  Unless otherwise
determined by the Board, the Human Resources Committee of the Board, or any
successor committee responsible for executive compensation, shall constitute the
Committee.


(h)           “Company” means Trustmark Corporation, or any successor thereto as
provided in Article XIV herein.


(i)           “Director” means a director of the Company or any Subsidiary
thereof, which term shall not include an advisory or honorary director.


(j)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time.


(k)           “Fair Market Value” of a Share means (A)(i) for Awards made prior
to December 20, 2006, the mean between the high and low sales price of the Stock
on the relevant date if it is a trading date, or if not, on the most recent date
on which the Stock was traded prior to such date, as reported by The NASDAQ
Stock Market or (ii) for Awards made on or after December 20, 2006, the closing
market price (that is, the price at which last sold on the applicable principal
U.S. market) of the Stock on the relevant date if it is a trading date, or if
not, on the most recent date on which the Stock was traded prior to such date,
as reported by The NASDAQ Stock Market, or (B) if, in the opinion of the
Committee, this method is inapplicable or inappropriate for any reason, the fair
market value as determined pursuant to a reasonable method adopted by the
Committee in good faith for such purpose.


(l)           “Incentive Stock Option” or “ISO” means an option to purchase
Stock, granted under Article VI herein, which is designated as an incentive
stock option and is intended to meet the requirements of Section 422 of the
Code.


(m)           “Key Associate” means an officer or other key associate of the
Company or its Subsidiaries who, in the opinion of the Committee, can contribute
significantly to the growth and profitability of, or perform services of major
importance to, the Company and its Subsidiaries.  “Key Associates” includes
Directors who are also associates of the Company or its Subsidiaries.


(n)           “Non-Qualified Stock Option” or “NQSO” means an option to purchase
Stock, granted under Article VI herein, which is not intended to be an Incentive
Stock Option.


(o)           “Option” means an Incentive Stock Option or a Non-Qualified Stock
Option.


(p)           “Option Price” means the exercise price per share of Stock covered
by an Option.


(q)           “Participant” means a Key Associate or a Director who has been
granted an Award under the Plan and whose Award remains outstanding.


(r)           “Performance-Based Compensation Award” means any Award for which
exercise, full enjoyment or receipt thereof by the Participant is contingent on
satisfaction or achievement of the Performance Goal applicable thereto.  If a
Performance-Based Compensation Award is intended to be “performance-based
compensation” within the meaning of Section 162(m)(4)(C) of the Code, the grant
of the Award, the establishment of the Performance Goal, the making of any
modifications or adjustments and the determination of satisfaction or
achievement of the Performance Goal shall be made during the period or periods
required under and in conformity with the requirements of Section 162(m) of the
Code therefor.  The terms and conditions of each Performance-Based Compensation
Award, including the Performance Goal and Performance Period, shall be set forth
in an Agreement or in a subplan of the Plan which is incorporated by reference
into an Agreement.
 
 
62

--------------------------------------------------------------------------------

 
 
(s)           “Performance Goal” means one or more performance measures or goals
set by the Committee in its discretion for each grant of a Performance-Based
Compensation Award.  The extent to which such performance measures or goals are
met will determine the amount or value of the Performance-Based Compensation
Award to which a Participant is entitled to exercise, receive or retain.  For
purposes of this Plan, a Performance Goal may be particular to a Participant,
and may include any one or more of the following performance criteria, either
individually, alternatively or in any combination, subset or component, applied
to the performance of the Company as a whole or to the performance of a
Subsidiary, division, strategic business unit, line of business or business
segment, measured either quarterly, annually or cumulatively over a period of
years or partial years, in each case as specified by the Committee in the
Award:  Stock value or increases therein, earnings per share or earnings per
share growth, net earnings, earnings or earnings growth (before or after one or
more of taxes, interest, depreciation and/or amortization), operating profit,
operating cash flow, operating or other expenses, operating efficiency, return
on equity, tangible equity, assets, capital or investment, sales or revenues or
growth thereof, deposits, loan and/or equity levels or growth thereof, working
capital targets or cost control measures, regulatory compliance, gross,
operating or other margins, efficiency ratio (as generally recognized and used
for bank financial reporting and analysis), interest income, non-interest
income, credit quality, net charge-offs and/or non-performing assets (excluding
such loans or classes of loans as may be designated for exclusion),
productivity, customer satisfaction, satisfactory internal or external audits,
improvement of financial ratings, achievement of balance sheet or income
statement objectives, quality measures, and any component or components of the
foregoing (including, without limitation, determination thereof, in the
Committee’s sole discretion, with or without the effect of discontinued
operations and dispositions of business units or segments, non-recurring items,
material extraordinary items that are both unusual and infrequent, non-budgeted
items, special charges, accruals for acquisitions, reorganization and
restructuring programs and/or changes in tax law, accounting principles or other
such laws or provisions affecting the Company’s reported results), regulatory
exam results, achievement of risk management objectives or implementation,
management or completion of critical projects or processes. Performance Goals
may include a threshold level of performance below which no payment or vesting
may occur, levels of performance at which specified payments or specified
vesting will occur, and a maximum level of performance above which no additional
payment or vesting will occur.  Performance Goals may be absolute in their terms
or measured against or in relationship to a pre-established target, the
Company’s budget or budgeted results, previous period results, a market index, a
designated comparison group of other companies comparably, similarly or
otherwise situated, or any combination thereof.  The Committee shall determine
the Performance Period during which the Performance Goal must be met; and
attainment of Performance Goals shall be subject to certification by the
Committee.  Each of the Performance Goals shall be determined, where applicable
and except as provided above, in accordance with generally accepted accounting
principles.


(t)           “Performance Period” means the time period during which the
Performance Goal must be met in connection with a Performance-Based Compensation
Award.  Such time period shall be set by the Committee.


(u)           “Performance Unit” means an Award, designated as a performance
unit, granted to a Participant pursuant to Article X herein and valued as a
fixed dollar amount.


(v)           “Period of Restriction” means the period during which the transfer
of Shares of Restricted Stock is restricted, pursuant to Article VIII herein.


(w)           “Plan” means the Trustmark Corporation 2005 Stock and Incentive
Compensation Plan, as herein described and as hereafter from time to time
amended.


(x)           “Related Option” means an Option with respect to which a Stock
Appreciation Right has been granted.


(y)           “Reload Option” means a Non-Qualified Stock Option granted
pursuant to Section 6.9 in the event the Participant exercises all or a part of
an Option by paying the Option Price pursuant to Section 6.6 with Stock in order
to restore an Option opportunity on the number of shares of Stock surrendered to
exercise an Option.


(z)           “Restricted Stock” means an Award of Stock granted to a
Participant pursuant to Article VIII herein which is subject to restrictions and
forfeiture until the designated conditions for the lapse of the restrictions are
satisfied.


(aa)           “Restricted Stock Unit” or “RSU” means an Award, designated as a
Restricted Stock Unit, granted to a Participant pursuant to Article IX herein
and valued by reference to Stock, which is subject to restrictions and
forfeiture until the designated conditions for the lapse of the restrictions are
satisfied.
 
 
63

--------------------------------------------------------------------------------

 


(bb)           “Stock” or “Shares” means the common stock of the Company.


(cc)           “Stock Appreciation Right” or “SAR” means an Award, designated as
a stock appreciation right, granted to a Participant pursuant to Article VII
herein.


(dd)           “Subsidiary” means any subsidiary corporation of the Company
within the meaning of Section 424(f) of the Code.


ARTICLE III
Administration


3.1           Administration of the Plan by the Committee. The Plan shall be
administered by the Committee which shall have all powers necessary or desirable
for such administration.  The express grant in the Plan of any specific power to
the Committee shall not be construed as limiting any power or authority of the
Committee.  In addition to any other powers and, subject to the provisions of
the Plan, the Committee shall have the following specific powers:  (i) to
determine the terms and conditions upon which the Awards may be made and
exercised; (ii) to determine all terms and conditions of each Agreement, which
need not be identical; (iii) to construe and interpret the Agreements and the
Plan; (iv) to establish, amend or waive rules or regulations for the Plan’s
administration; (v) to accelerate the exercisability of any Award, the end of a
Performance Period or termination of any Period of Restriction or other
restrictions imposed under the Plan; and (vi) to make all other determinations
and take all other actions necessary or advisable for the administration of the
Plan.


The Chairman of the Committee and such other directors and officers of the
Company as shall be designated by the Committee are hereby authorized to execute
Agreements on behalf of the Company and to cause them to be delivered to the
recipients of Awards.


For purposes of determining the applicability of Section 422 of the Code
(relating to Incentive Stock Options), or in the event that the terms of any
Award provide that it may be exercised only during employment or service or
within a specified period of time after termination of employment or service,
the Committee may decide to what extent leaves of absence for governmental or
military service, illness, temporary disability, or other reasons shall not be
deemed interruptions of employment or service or continuous employment or
service.


Subject to limitations under applicable law, the Committee is authorized in its
discretion to issue Awards and/or accept notices, elections, consents and/or
other forms or communications by Participants by electronic or similar means,
including, without limitation, transmissions through e-mail, recorded messages
on electronic telephone systems, and other permissible methods, on such basis
and for such purposes as it determines from time to time.


A majority of the entire Committee shall constitute a quorum and the action of a
majority of the members present at any meeting at which a quorum is present (in
person or as otherwise permitted by applicable law), or acts approved in writing
by a majority of the Committee without a meeting, shall be deemed the action of
the Committee.


3.2           Selection of Participants. The Committee shall have the authority
to grant Awards under the Plan, from time to time, to such Key Associates and/or
Directors as may be selected by it.  Each Award shall be evidenced by an
Agreement.


3.3           Decisions Binding.  All determinations and decisions made by the
Board or the Committee pursuant to the provisions of the Plan shall be final,
conclusive and binding.


3.4           Requirements of Rule 16b-3 and Section 162(m) of the
Code.  Notwithstanding any other provision of the Plan, the Board or the
Committee may impose such conditions on any Award, and amend the Plan in any
such respects, as may be required to satisfy the requirements of Rule 16b-3, as
amended (or any successor or similar rule), under the Exchange Act.


Any provision of the Plan to the contrary notwithstanding, and except to the
extent that the Committee determines otherwise:  (i) transactions by and with
respect to officers and directors of the Company who are subject to Section
16(b) of the Exchange Act (hereafter, “Section 16 Persons”) shall comply with
any applicable conditions of SEC Rule 16b-3; (ii) transactions with respect to
persons whose remuneration is subject to the provisions of Section 162(m) of the
Code shall conform to the requirements of Section 162(m)(4)(C) of the Code; and
(iii) every provision of the Plan shall be administered, interpreted, and
construed to carry out the foregoing provisions of this sentence.


Notwithstanding any provision of the Plan to the contrary, the Plan is intended
to give the Committee the authority to grant Awards that qualify as
performance-based compensation under Section 162(m)(4)(C) of the Code as well as
Awards that do not so qualify.  Every provision of the Plan shall be
administered, interpreted, and construed to carry out such intention, and any
provision that cannot be so administered, interpreted, and construed shall to
that extent be disregarded; and any provision of the Plan that would prevent an
Award that the Committee intends to qualify as performance-based compensation
under Section 162(m)(4)(C) of the Code from so qualifying shall be administered,
interpreted, and construed to carry out such intention, and any provision that
cannot be so administered, interpreted, and construed shall to that extent be
disregarded.
 
 
64

--------------------------------------------------------------------------------

 
 
    3.5           Indemnification of Committee.  In addition to such other
rights of indemnification as they may have as directors or as members of the
Committee, the members of the Committee shall be indemnified by the Company
against reasonable expenses, including attorneys’ fees, actually and reasonably
incurred in connection with the defense of any action, suit or proceeding, or in
connection with any appeal therein, to which they or any of them may be a party
by reason of any action taken or failure to act under or in connection with the
Plan or any Award granted or made hereunder, and against all amounts reasonably
paid by them in settlement thereof or paid by them in satisfaction of a judgment
in any such action, suit or proceeding, if such members acted in good faith and
in a manner which they believed to be in, and not opposed to, the best interests
of the Company and its Subsidiaries.


ARTICLE IV
Stock Subject to the Plan


4.1           Number of Shares. Subject to adjustment as provided in Section 4.4
herein, the maximum aggregate number of Shares that may be issued pursuant to
Awards made under the Plan shall not exceed the sum of (i) 6,000,000 plus (ii)
that number of Shares represented by options under the Second Amended Trustmark
Corporation 1997 Long Term Incentive Plan which expire or are otherwise
terminated or forfeited at any time after the Effective Date of the
Plan.  Except as provided in Sections 4.2 and 4.3 herein, the issuance of Shares
in connection with the exercise of, or as other payment for Awards, under the
Plan shall reduce the number of Shares available for future Awards under the
Plan.


Stock that may be issued under the Plan may either be authorized but unissued
Shares, Shares held in treasury, or Shares held in a grantor trust created by
the Company.


The Company, during the term of the Plan and thereafter during the term of any
outstanding Award which may be settled in Stock, shall reserve and keep
available a number of Shares sufficient to satisfy the requirements of the Plan.


4.2           Lapsed Awards or Forfeited Shares. If any Award granted under the
Plan terminates, expires, or lapses for any reason other than by virtue of
exercise of the Award, or if Shares issued pursuant to Awards are forfeited, any
Stock subject to such Award again shall be available for the grant of an Award
under the Plan, subject to Section 7.3.


4.3           Delivery of Shares as Payment.  In the event a Participant pays
the Option Price for Shares pursuant to the exercise of an Option with
previously acquired Shares, the number of Shares available for future Awards
under the Plan shall be reduced only by the net number of new Shares issued upon
the exercise of the Option.  In addition, in determining the number of shares of
Stock available for Awards, if Stock has been delivered or exchanged by a
Participant as full or partial payment to the Company for payment of withholding
taxes, or if the number of shares of Stock otherwise deliverable has been
reduced for payment of withholding taxes, the number of shares of Stock
exchanged as payment in connection with the withholding tax or so reduced shall
again be available for purpose of Awards under the Plan.


4.4           Capital Adjustments.  The number and kind of Shares subject to
each outstanding Award, the Option Price, and the annual limits on and the
aggregate number and kind of Shares for which Awards thereafter may be made
shall be proportionately, equitably and appropriately adjusted in such manner as
the Committee shall determine in order to retain the economic value or
opportunity to reflect any stock dividend, stock split, recapitalization,
merger, consolidation, reorganization, reclassification, combination, exchange
of shares or other corporate capitalization change of or by the Company.  Where
an Award being adjusted is an ISO or is subject to Section 409A of the Code, the
adjustment shall also be effected so as to comply with Section 424(a) of the
Code and not to constitute a modification within the meaning of Section 424(h)
or 409A, as applicable, of the Code.


ARTICLE V
Eligibility


Persons eligible to participate in the Plan include (i) all associates of the
Company and its Subsidiaries (including any corporation which becomes a
Subsidiary after the adoption of the Plan by the Board) who, in the opinion of
the Committee, are Key Associates and (ii) all Directors.


Multiple grants of Awards under the Plan may be made in any calendar year to a
Participant, provided, however, that Awards of Options and SARs (disregarding
any Tandem SARs as defined in Section 7.1) granted in any calendar year to any
one Participant shall not provide for the issuance of, and/or cash payment with
respect to, more than 90,000 Shares in the aggregate, that Awards of Restricted
Stock and Restricted Stock Units granted in any calendar year to any one
Participant shall not provide for the issuance of, and/or cash payment with
respect to, more than 50,000 Shares in the aggregate, and that Performance Units
granted in any calendar year to any one Participant shall not provide for the
payment of more than $1,000,000 in the aggregate.


 
65

--------------------------------------------------------------------------------

 
ARTICLE VI
Stock Options


6.1           Grant of Options. Subject to the terms and conditions of the Plan,
Options may be granted to Key Associates and Directors at any time and from time
to time as shall be determined by the Committee.  The Committee shall have
complete discretion in determining the number of Shares subject to Options
granted to each Participant, provided, however, that (i) only Non-Qualified
Stock Options may be granted to Directors who are not associates of the Company
or a Subsidiary, (ii) no Participant may be granted Options in any calendar year
for more than 90,000 Shares (with Options cancelled in the same year as granted
counted against this limit and with Options for which the Option Price is
reduced treated as cancelled and reissued for this annual limit) and (iii) the
aggregate Fair Market Value (determined at the time the Award is made) of Shares
with respect to which any Participant may first exercise ISOs granted under the
Plan during any calendar year may not exceed $100,000 or such amount as shall be
specified in Section 422 of the Code and rules and regulations thereunder.


6.2           Option Agreement. Each Option grant shall be evidenced by an
Agreement that shall specify the type of Option granted, the Option Price (as
hereinafter defined), the duration of the Option, the number of Shares to which
the Option pertains, any conditions imposed upon the exercisability of Options
in the event of retirement, death, disability or other termination of employment
or service, and such other provisions as the Committee shall determine.  The
Agreement shall specify whether the Option is intended to be an Incentive Stock
Option within the meaning of Section 422 of the Code, or a Non-Qualified Stock
Option not intended to be within the provisions of Section 422 of the Code,
provided, however, that if an Option is intended to be an Incentive Stock Option
but fails to be such for any reason, it shall continue in full force and effect
as a Non-Qualified Stock Option.  If an Option is intended to be a
Performance-Based Compensation Award, the terms and conditions thereof,
including the Performance Goal and Performance Period, shall be set forth in an
Agreement or in a subplan of the Plan which is incorporated by reference into an
Agreement and the requirements to satisfy or achieve the Performance Goal as so
provided therein shall be considered to be restrictions under the Plan.


6.3           Option Price. The Option Price of an Option shall be determined by
the Committee subject to the following limitations.  The Option Price shall not
be less than 100% of the Fair Market Value of such Stock on the Grant Date.  In
addition, an ISO granted to a Key Associate (including any Director who is a Key
Associate) who, at the time of grant, owns (within the meaning of Section 424(d)
of the Code) stock possessing more than 10% of the total combined voting power
of all classes of stock of the Company, shall have an Option Price which is at
least equal to 110% of the Fair Market Value of such Stock on the Grant Date.


6.4           Duration of Options. Each Option shall expire at such time as the
Committee shall determine, provided, however, that no Option shall be
exercisable after the expiration of ten years from its Award Date.  In addition,
an ISO granted to a Key Associate (including any Key Associate who is a
Director) who, at the time of grant, owns (within the meaning of Section 424(d)
of the Code) stock possessing more than 10% of the total combined voting power
of all classes of stock of the Company, shall not be exercisable after the
expiration of five years from its Award Date.


6.5           Exercisability. Options granted under the Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall determine, which need not be the same for all Participants.


6.6           Method of Exercise. Options shall be exercised by the delivery of
a written notice to the Company in the form prescribed by the Committee setting
forth the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares and payment of (or an arrangement
satisfactory to the Company for the Participant to pay) any tax withholding
required in connection with the Option exercise.  The Option Price shall be
payable to the Company in full either in cash, by delivery of Shares of Stock
valued at Fair Market Value at the time of exercise or by a combination of the
foregoing.


To the extent permitted under the applicable laws and regulations, at the
request of the Participant and with the consent of the Committee, the Company
agrees to cooperate in a “cashless exercise” of an Option.  The cashless
exercise shall be effected by the Participant delivering to a securities broker
instructions to exercise all or part of the Option, including instructions to
sell a sufficient number of shares of Stock to cover the costs and expenses
associated therewith.


As soon as practicable, after receipt of written notice and payment of the
Option Price and completion of payment of (or an arrangement satisfactory to the
Company for the Participant to pay) any tax withholding required in connection
with the Option exercise, the Company shall deliver to the Participant, stock
certificates in an appropriate amount based upon the number of Options
exercised, issued in the Participant’s name.
 
 
66

--------------------------------------------------------------------------------

 
6.7           Restrictions on Stock Transferability.  The Committee shall impose
such restrictions on any Shares acquired pursuant to the exercise of an Option
under the Plan as it may deem advisable, including, without limitation,
restrictions under applicable Federal securities law, under the requirements of
the National Association of Securities Dealers, Inc. or any stock exchange upon
which such Shares are then listed and under any blue sky or state securities
laws applicable to such Shares.  The Committee may specify in an Agreement that
Stock delivered on exercise of an Option is Restricted Stock or Stock subject to
a buyback right by the Company in the amount of, or based on, the Option Price
therefor in the event the Participant does not complete a specified service
period after exercise.


6.8           Nontransferability of Options. No Option granted under the Plan
may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and
distribution.  Further, all Options granted to a Participant under the Plan
shall be exercisable during his lifetime only by such Participant or his
guardian or legal representative.


Notwithstanding the foregoing or any other provision of the Plan to the
contrary, to the extent permissible under Rule 16b-3 of the Exchange Act, a
Participant who is granted Non-Qualified Stock Options pursuant to the Plan may
transfer such Non-Qualified Stock Options to his or her spouse, lineal
ascendants, lineal descendants, or to trusts for their benefit, provided that
the Non-Qualified Stock Option so transferred may not again be transferred other
than to the Participant originally receiving the grant of Non-Qualified Stock
Options or to an individual or trust to whom such Participant could have
transferred Non-Qualified Stock Options pursuant to this Section
6.8.  Non-Qualified Stock Options which are transferred pursuant to this Section
6.8 shall be exercisable by the transferee subject to the same terms and
conditions as would have applied to such Non-Qualified Stock Options in the
hands of the Participant originally receiving the grant of such Non-Qualified
Stock Options.


6.9           Reload Options.  The Committee shall have the authority to specify
at the Award Date for an Option that a Participant receiving the Option shall be
granted the right to a further Non-Qualified Stock Option (a “Reload Option”) in
the event the Participant exercises all or a part of the Option, including a
Reload Option (an “Original Option”), by surrendering in accordance with Section
6.6 hereof already owned shares of Stock in full or partial payment of the
Option Price under such Original Option.  Each Reload Option shall be granted on
the date of exercise of the Original Option, shall cover a number of shares of
Stock not exceeding the whole number of shares of Stock surrendered in payment
of the Option Price under such Original Option, shall have an Option Price equal
to the Fair Market Value on the Award Date of such Reload Option, shall expire
on the stated expiration date of the Original Option and shall be subject to
such other terms and conditions as the Committee may determine.


ARTICLE VII
Stock Appreciation Rights


7.1           Grant of Stock Appreciation Rights. Subject to the terms and
conditions of the Plan, Stock Appreciation Rights may be granted to Key
Associates and Directors, at the discretion of the Committee, in any of the
following forms, provided, however, that no Participant may be granted more than
90,000 SARs in any calendar year (with SARs cancelled in the same year as
granted counted against this limit and with SARs for which the base amount on
which the SAR payment at exercise is calculated is reduced treated as cancelled
and reissued for this annual limit):
 
         (a)   In connection with the grant, and exercisable in lieu of, Options
(“Tandem SARs”);
 
         (b)   In connection with and exercisable in addition to the grant of
Options (“Additive SARs”);

         (c)   Independent of grant of the Options (“Freestanding SARs”); or
 
         (d)   In any combination of the foregoing.


7.2           SAR Agreement.  Each SAR grant shall be evidenced by an Agreement
that shall specify its type of SAR and its terms and conditions.  If an SAR
grant is intended to be a Performance-Based Compensation Award, the Performance
Goal and Performance Period shall be set forth in an Agreement or in a subplan
of the Plan which is incorporated by reference into an Agreement and the
requirements to satisfy or achieve the Performance Goal as so provided therein
shall be considered to be restrictions under the Plan.


7.3           Exercise of Tandem SARs. Tandem SARs may be exercised with respect
to all or part of the Shares subject to the Related Option.  The exercise of
Tandem SARs shall cause a reduction in the number of Shares subject to the
Related Option equal to the number of Shares with respect to which the Tandem
SAR is exercised.  Conversely, the exercise, in whole or part, of a Related
Option, shall cause a reduction in the number of Shares subject to the Related
Option equal to the number of Shares with respect to which the Related Option is
exercised.  Shares with respect to which the Tandem SAR shall have been
exercised may not be subject again to an Award under the Plan.
 
 
67

--------------------------------------------------------------------------------

 
Notwithstanding any other provision of the Plan to the contrary, a Tandem SAR
shall expire no later than the expiration of the Related Option, shall be
transferable only when and under the same conditions as the Related Option and
shall be exercisable only when the Related Option is eligible to be
exercised.  In addition, if the Related Option is an ISO, a Tandem SAR shall be
exercised for no more than 100% of the difference between the Option Price of
the Related Option and the Fair Market Value of Shares subject to the Related
Option at the time the Tandem SAR is exercised.


7.4           Exercise of Additive SARs.  Additive SARs shall be deemed to be
exercised upon, and in addition to, the exercise of the Related Options.  The
deemed exercise of Additive SARs shall not reduce the number of Shares with
respect to which the Related Options remains unexercised.


7.5           Exercise of Freestanding SARs.  Freestanding SARs may be exercised
upon whatever terms and conditions the Committee, in its sole discretion,
imposes upon such SARs.


7.6           Other Conditions Applicable to SARs.  In no event shall the term
of any SAR granted under the Plan exceed ten years from the Grant Date.  A SAR
may be exercised only when the Fair Market Value of a Share exceeds either (i)
the Fair Market Value per Share on the Grant Date in the case of a Freestanding
SAR or (ii) the Option Price of the Related Option in the case of either a
Tandem or Additive SAR.  A SAR shall be exercised by delivery to the Committee
of a notice of exercise in the form prescribed by the Committee.


7.7           Payment after Exercise of SARs.  Subject to the provisions of the
Agreement, upon the exercise of a SAR, the Participant is entitled to receive,
without any payment to the Company (other than required tax withholding
amounts), an amount equal (the “SAR Value”) to the product of multiplying (i)
the number of Shares with respect to which the SAR is exercised by (ii) an
amount equal to the excess of (A) the Fair Market Value per Share on the date of
exercise of the SAR over (B) either (x) the Fair Market Value per Share on the
Award Date in the case of a Freestanding SAR or (y) the Option Price of the
Related Option in the case of either a Tandem or Additive SAR.  The Agreement
may provide for payment of the SAR Value at the time of exercise or, on an
elective or non-elective basis, for payment of the SAR Value at a later date,
adjusted (if so provided in the Agreement) from the date of exercise based on an
interest, dividend equivalent, earnings, or other basis (including deemed
investment of the SAR Value in Shares) set out in the Agreement (the “adjusted
SAR Value”).  The Committee is expressly authorized to grant SARs which are
deferred compensation covered by Section 409A of the Code, as well as SARs which
are not deferred compensation covered by Section 409A of the Code.


Payment of the SAR Value or adjusted SAR Value to the Participant shall be made
in Shares, valued at the Fair Market Value on the date of exercise in the case
of an immediate payment after exercise or at the Fair Market Value on the date
of settlement in the event of an elective or non-elective delayed payment, in
cash or a combination thereof as determined by the Committee, either at the time
of the Award or thereafter, and as provided in the Agreement.


7.8           Nontransferability of SARs.  No SAR granted under the Plan, and no
right to receive payment in connection therewith, may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, all SARs, and rights in
connection therewith, granted to a Participant under the Plan shall be
exercisable during his lifetime only by such Participant or his guardian or
legal representative.


ARTICLE VIII
Restricted Stock


8.1           Grant of Restricted Stock.  Subject to the terms and conditions of
the Plan, the Committee, at any time and from time to time, may grant Shares of
Restricted Stock under the Plan to such Key Associates and Directors and in such
amounts as it shall determine, provided, however, that no Participant may be
granted more than 50,000 Shares of Restricted Stock in any calendar
year.  Participants receiving Restricted Stock Awards are not required to pay
the Company therefor (except for applicable tax withholding) other than the
rendering of services.  If determined by the Committee, custody of Shares of
Restricted Stock may be retained by the Company until the termination of the
Period of Restriction pertaining thereto.


8.2           Restricted Stock Agreement.  Each Restricted Stock Award shall be
evidenced by an Agreement that shall specify the Period of Restriction, the
number of Restricted Stock Shares granted, and the applicable restrictions and
such other provisions as the Committee shall determine.  If an Award of
Restricted Stock is intended to be a Performance-Based Compensation Award, the
terms and conditions of such Award, including the Performance Goal and
Performance Period, shall be set forth in an Agreement or in a subplan of the
Plan which is incorporated by reference into an Agreement and the requirements
to satisfy or achieve the Performance Goal as so provided therein shall be
considered to be restrictions under the Plan.


 
68

--------------------------------------------------------------------------------

 
8.3           Nontransferability of Restricted Stock.  Except as provided in
this Article VIII and subject to the limitation in the next sentence, the Shares
of Restricted Stock granted hereunder may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated until the termination of the
applicable Period of Restriction or upon the earlier satisfaction of other
conditions as specified by the Committee in its sole discretion and set forth in
the Agreement.  All rights with respect to the Restricted Stock granted to a
Participant under the Plan shall be exercisable during his lifetime only by such
Participant or his guardian or legal representative.


8.4           Other Restrictions.  The Committee may impose such other
restrictions on any Shares of Restricted Stock granted pursuant to the Plan as
it may deem advisable including, without limitation, restrictions under
applicable Federal or state securities laws, and may legend the certificates
representing Restricted Stock to give appropriate notice of such restrictions.


8.5           Certificate Legend.  In addition to any legends placed on
certificates pursuant to Section 8.4 herein, each certificate representing
Shares of Restricted Stock granted pursuant to the Plan shall bear the following
legend:


The sale or other transfer of the Shares of Stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in the Trustmark Corporation 2005
Stock and Incentive Compensation Plan, in the rules and administrative
procedures adopted pursuant to such Plan, and in an Agreement dated <<date of
grant>>.  A copy of the Plan, such rules and procedures, and such Restricted
Stock Agreement may be obtained from the Secretary of Trustmark Corporation.


8.6           Removal of Restrictions.  Except as otherwise provided in this
Article, Shares of Restricted Stock covered by each Restricted Stock Award made
under the Plan shall become freely transferable by the Participant after the
last day of the Period of Restriction and, where applicable, after a
determination of the satisfaction or achievement on any applicable Performance
Goal.  Once the Shares are released from the restrictions, the Participant shall
be entitled to have the legend required by Section 8.5 herein removed from his
Stock certificate.


8.7           Voting Rights.  During the Period of Restriction, Participants
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares.


8.8           Dividends and Other Distributions.  Unless otherwise provided in
the Agreement, during the Period of Restriction, Participants entitled to or
holding Shares of Restricted Stock granted hereunder shall be entitled to
receive all dividends and other distributions paid with respect to those Shares
while they are so held.  If any such dividends or distributions are paid in
Shares, the Shares shall be subject to the same restrictions on transferability
and the same rules for custody as the Shares of Restricted Stock with respect to
which they were distributed.


8.9           Termination of Employment or Service.  Unless otherwise provided
in the Agreement, in the event that a Participant terminates his employment or
service with the Company for any reason during the Period of Restriction, then
any Shares of Restricted Stock still subject to restrictions as of the date of
such termination shall automatically be forfeited and returned to the
Company.  The Committee may provide for vesting of Restricted Stock in
connection with the termination of a Participant’s employment or service on such
basis as it deems appropriate.


ARTICLE IX
Restricted Stock Units


9.1           Grant of Restricted Stock Units.  Subject to the terms and
conditions of the Plan, the Committee, at any time and from time to time, may
grant Restricted Stock Units under the Plan (with one Unit representing one
Share) to such Key Associates and Directors and in such amounts as it shall
determine, provided, however, that no Participant may be granted more than
50,000 Restricted Stock Units in any calendar year.  Participants receiving
Restricted Stock Unit Awards are not required to pay the Company therefor
(except for applicable tax withholding) other than the rendering of services.


9.2           Restricted Stock Unit Agreement.  Each Restricted Stock Unit Award
shall be evidenced by an Agreement that shall specify the Period of Restriction,
the number of Restricted Stock Units granted, and the applicable restrictions
and such other provisions as the Committee shall determine.  If an Award of
Restricted Stock Units is intended to be a Performance-Based Compensation Award,
the terms and conditions of such Award, including the Performance Goal and
Performance Period, shall be set forth in an Agreement or in a subplan of the
Plan which is incorporated by reference into an Agreement and the requirements
to satisfy or achieve the Performance Goal as so provided therein shall be
considered to be restrictions under the Plan.


 
69

--------------------------------------------------------------------------------

 
Unless otherwise provided in the Agreement, during the Period of Restriction,
Participants holding Restricted Stock Units shall have added to their rights all
dividends and other distributions which would have been paid with respect to the
Shares represented by those Restricted Stock Units if such Shares were
outstanding, and such deemed dividends or distributions shall be subject to the
same restrictions, vesting and payment as the Restricted Stock Units to which
they are attributable.  Unless otherwise provided in the Agreement, during the
Period of Restriction, any such deemed dividends and other distributions shall
be deemed converted to additional Restricted Stock Units based on the Fair
Market Value of a Share on the date of payment or distribution of the deemed
dividend or distribution.


9.3           Payment after Lapse of Restrictions.  Subject to the provisions of
the Agreement, upon the lapse exercise of restrictions with respect to a
Restricted Stock Unit, the Participant is entitled to receive, without any
payment to the Company (other than required tax withholding amounts), an amount
equal (the “RSU Value”) to the product of multiplying (i) the number of Shares
with respect to which the restrictions lapse by (ii) the Fair Market Value per
Share on the date the restrictions lapse.


The Agreement may provide for payment of the RSU Value at the time of exercise
or, on an elective or non-elective basis, for payment of the RSU Value at a
later date, adjusted (if so provided in the Agreement) from the date of exercise
based on an interest, dividend equivalent, earnings, or other basis (including
deemed investment of the RSU Value in Shares) set out in the Agreement (the
“adjusted RSU Value”).  The Committee is expressly authorized to grant
Restricted Stock Units which are deferred compensation covered by Section 409A
of the Code, as well as Restricted Stock Units which are not deferred
compensation covered by Section 409A of the Code.


Payment of the RSU Value or adjusted RSU Value to the Participant shall be made
in Shares, valued at the Fair Market Value on the date the restrictions therefor
lapse in the case of an immediate payment after vesting or at the Fair Market
Value on the date of settlement in the event of an elective or non-elective
delayed payment, in cash or a combination thereof as determined by the
Committee, either at the time of the Award or thereafter, and as provided in the
Agreement.


9.4           Nontransferability of Restricted Stock Units.  No Restricted Stock
Unit granted under the Plan, and no right to receive payment in connection
therewith, may be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated, other than by will or by the laws of descent and
distribution.  Further, all Restricted Stock Units, and rights in connection
therewith, granted to a Participant under the Plan shall be exercisable during
his lifetime only by such Participant or his guardian or legal representative.


9.5           Termination of Employment or Service.  Unless otherwise provided
in the Agreement, in the event that a Participant terminates his employment or
service with the Company for any reason during the Period of Restriction, then
any Restricted Stock Units still subject to restrictions as of the date of such
termination shall automatically be forfeited and returned to the Company.  The
Committee may provide for vesting of Restricted Stock Units in connection with
the termination of a Participant’s employment or service on such basis as it
deems appropriate.


ARTICLE X
Performance Units


10.1           Grant of Performance Units.  Subject to the terms and conditions
of the Plan, Performance Units may be granted to Key Associates and Directors at
any time and from time to time as shall be determined by the Committee,
provided, however, that no Participant may be granted Performance Units with a
dollar value in excess of $1,000,000 in any calendar year.  Otherwise, the
Committee shall have complete discretion in determining the number of
Performance Units granted to each Participant.  Participants receiving such
Awards are not required to pay the Company therefor (except for applicable tax
withholding) other than the rendering of services.


10.2           Performance Unit Agreement. Each Performance Unit is intended to
be a Performance-Based Compensation Award, and the terms and conditions of each
such Award, including the Performance Goal and Performance Period (which may be
equal to, less than or more than one year), shall be set forth in an Agreement
or in a subplan of the Plan which is incorporated by reference into an
Agreement.  The Committee shall set the Performance Goal in its discretion for
each Participant who is granted a Performance Unit.


10.3           Settlement of Performance Units.  After a Performance Period has
ended, the holder of a Performance Unit shall be entitled to receive the value
thereof based on the degree to which the Performance Goals and other conditions
established by the Committee and set forth in the Agreement (or in a subplan of
the Plan which is incorporated by reference into an Agreement) have been
satisfied.


10.4           Form of Payment.  Payment of the amount to which a Participant
shall be entitled upon the settlement of a Performance Unit shall be made in
cash, Stock or a combination thereof as determined by the Committee.  Payment
may be made in a lump sum or installments as determined by the Committee.


 
70

--------------------------------------------------------------------------------

 
10.5           Nontransferability of Performance Units.  No Performance Unit
granted under the Plan may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, otherwise than by will or by the laws of descent and
distribution.  All rights with respect to Performance Units granted to a
Participant under the Plan shall be exercisable during his lifetime only by such
Participant or his guardian or legal representative.


ARTICLE XI
Change in Control


In the event of a Change in Control of the Company, the Committee, as
constituted before such Change in Control, in its sole discretion may, as to any
outstanding Award, either at the time the Award is made or any time thereafter,
take any one or more of the following actions: (i) provide for the acceleration
of any time periods relating to the exercise or realization of any such Award so
that such Award may be exercised or realized in full on or before a date
initially fixed by the Committee; (ii) provide for the purchase or settlement of
any such Award by the Company, upon a Participant’s request, for an amount of
cash equal to the amount which could have been obtained upon the exercise of
such Award or realization of such Participant’s rights had such Award been
currently exercisable or payable; (iii) make such adjustment to any such Award
then outstanding as the Committee deems appropriate to reflect such Change in
Control; or (iv) cause any such Award then outstanding to be assumed, or new
rights  substituted therefor, by the acquiring or surviving corporation in such
Change in Control.


ARTICLE XII
Modification, Extension and Renewal of Awards


Subject to the terms and conditions and within the limitations of the Plan, the
Committee may modify, extend or renew outstanding Awards and may modify the
terms of an outstanding Agreement, provided that the exercise price of any Award
may not be lowered other than pursuant to Section 4.4 herein.  In addition, the
Committee may accept the surrender of outstanding Awards (to the extent not yet
exercised) granted under the Plan or outstanding awards granted under any other
equity compensation plan of the Company and authorize the granting of new Awards
pursuant to the Plan in substitution therefor so long as the new or substituted
awards do not specify a lower exercise price than the surrendered Awards or
awards, and otherwise the new Awards may be of a different type than the
surrendered Awards or awards, may specify a longer term than the surrendered
Awards or awards, may provide for more rapid vesting and exercisability than the
surrendered Awards or awards, and may contain any other provisions that are
authorized by the Plan.  Notwithstanding the foregoing, however, no modification
of an Award, shall, without the consent of the Participant, adversely affect the
rights or obligations of the Participant.


ARTICLE XIII
Amendment, Modification and Termination of the Plan


13.1           Amendment, Modification and Termination.  At any time and from
time to time, the Board may terminate, amend, or modify the Plan.  Such
amendment or modification may be without shareholder approval except to the
extent that such approval is required by the Code, pursuant to the rules under
Section 16 of the Exchange Act, by any national securities exchange or system on
which the Stock is then listed or reported, by any regulatory body having
jurisdiction with respect thereto or under any other applicable laws, rules or
regulations.


13.2           Awards Previously Granted.  No termination, amendment or
modification of the Plan other than pursuant to Section 4.4 herein shall in any
manner adversely affect any Award theretofore granted under the Plan, without
the written consent of the Participant.


ARTICLE XIV
Withholding


14.1           Tax Withholding.  The Company shall have the power and the right
to deduct or withhold, or require a Participant to remit to the Company, an
amount sufficient to satisfy Federal, State and local taxes (including the
Participant’s FICA obligation) required by law to be withheld with respect to
any grant, exercise, or payment made under or as a result of the Plan.


14.2           Stock Withholding.  With respect to withholding required upon the
exercise of Non-Qualified Stock Options, or upon the lapse of restrictions on
Restricted Stock, or upon the occurrence of any other taxable event with respect
to any Award, Participants may elect, subject to the approval of the Committee,
or the Committee may require Participants to satisfy the withholding
requirement, in whole or in part, by having the Company withhold Shares of Stock
having a Fair Market Value equal to the amount required to be withheld.  The
value of the Shares to be withheld shall be based on Fair Market Value of the
Shares on the date that the amount of tax to be withheld is to be
determined.  All elections by Participants shall be irrevocable and be made in
writing and in such manner as determined by the Committee in advance of the day
that the transaction becomes taxable.
 
 
71

--------------------------------------------------------------------------------

 
ARTICLE XV
Successors


All obligations of the Company under the Plan, with respect to Awards granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business
and/or assets of the Company.


ARTICLE XVI
General


16.1           Requirements of Law.  The granting of Awards and the issuance of
Shares of Stock under the Plan shall be subject to all applicable laws, rules,
and regulations, and to such approvals by any governmental agencies or self
regulatory organizations as may be required.


16.2           Effect of the Plan.  The establishment of the Plan shall not
confer upon any Key Associate or Director any legal or equitable right against
the Company, a Subsidiary or the Committee, except as expressly provided in the
Plan.  The Plan does not constitute an inducement or consideration for the
employment or service of any Key Associate or Director, nor is it a contract
between the Company or any of its Subsidiaries and any Key Associate or
Director.  Participation in the Plan shall not give any Key Associate or
Director any right to be retained in the service of the Company or any of its
Subsidiaries.  No Key Associate or Director who receives an Award shall have
rights as a shareholder of the Company prior to the date Shares are issued to
the Participant pursuant to the Plan.


16.3           Creditors.  The interests of any Participant under the Plan or
any Agreement are not subject to the claims of creditors and may not, in any
way, be assigned, alienated or encumbered.


16.4           Governing Law.  The Plan, and all Agreements hereunder, shall be
governed, construed and administered in accordance with and governed by the laws
of the State of Mississippi and the intention of the Company is that ISOs
granted under the Plan qualify as such under Section 422 of the Code.


16.5           Severability.  In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.


16.6           Unfunded Status of Plan.  The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation.  With respect to any
payments as to which a Participant has a fixed and vested interest but which are
not yet made to a Participant by the Company, nothing contained herein shall
give any such Participant any rights that are greater than those of a general
unsecured creditor of the Company.


16.7           Nonqualified Deferred Compensation Plan Omnibus Provision.  It is
intended that any compensation, benefits or other remuneration which is provided
pursuant to or in connection with the Plan which is considered to be
nonqualified deferred compensation subject to Section 409A of the Code shall be
provided and paid in a manner, and at such time and in such form, as complies
with the applicable requirements of Section 409A of the Code to avoid the
unfavorable tax consequences provided therein for non-compliance.  The Committee
is authorized to amend any Award Agreement as may be determined by it to be
necessary or appropriate to evidence or further evidence required compliance
with IRC Section 409A.


16.8           Share Certificates and Book Entry.  To the extent that the Plan
provides for issuance of stock certificates to represent shares of Stock, the
issuance may be effected on a non-certificated basis to the extent not
prohibited by applicable law or the applicable rules of any stock
exchange.  Notwithstanding any other provisions contained in this Plan, in its
discretion the Committee may satisfy any obligation to deliver Shares
represented by stock certificates by delivering Shares in electronic form or
book-entry credit.  If the Company issues any Shares in electronic form or
book-entry credit that are subject to terms, conditions and restrictions on
transfer, a notation shall be made in the records of the transfer agent with
respect to any such Shares describing all applicable terms, conditions and
restrictions on transfer.  In the case of Restricted Stock granted under the
Plan, such notation shall be substantially in the form of the legend contained
in Section 8.5 herein.
 
 
 
72

--------------------------------------------------------------------------------

 